Opinion issued February 11, 2021




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-20-00555-CR
                           ———————————
                          ELBIS CORTES, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 230th District Court
                           Harris County, Texas
                       Trial Court Case No. 1615818


                         MEMORANDUM OPINION

      Appellant, Elbis Cortes, has filed a motion to dismiss this appeal. The motion

to dismiss complies with Texas Rule of Appellate Procedure 42.2(a) and no prior

decisions have issued. See TEX. R. APP. P. 42.2(a), (b). Accordingly, we grant the

motion and dismiss the appeal. We dismiss any other pending motions as moot.
                                 PER CURIAM

Panel consists of Justices Goodman, Landau, and Guerra.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2